IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 October 21, 2008
                                No. 08-50280
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

LARRY LEE BUTLER

                                           Plaintiff-Appellant

v.

Correctional Officer TERRY MOLINAR; Lieutenant KENNETH ADAMS

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                            USDC No. 4:07-CV-23


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Larry Lee Butler, Texas prisoner # 1116378, moves for leave to proceed in
forma pauperis (IFP) on appeal following the district court’s determination that
his appeal is not taken in good faith. Butler moves for appointment of counsel
and for leave to file a supplemental brief; these motions are denied.
      Butler appeals from the district court’s disposition of his 42 U.S.C. § 1983
action.    Butler contends that he was deprived of due process when the
defendants took his clip-on shades and that the defendants committed theft by

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50280

taking his shades. He further contends that he was retaliated against for
availing himself of the legal system.
      Because Texas has adequate postdeprivation remedies for the confiscation
of prisoner property, Butler may not raise this claim under § 1983.            See
Thompson v. Steele, 709 F.2d 381, 383 (5th Cir. 1983). Moreover, Butler has
failed to allege a chronology of events indicating retaliation against him. See
Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).
      Butler’s appeal is without arguable merit and is frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is frivolous, it is
dismissed. See 5TH CIR. R. 42.2. The district court’s dismissal of Butler’s
complaint and this court’s dismissal of his appeal both count as strikes for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-
88 (5th Cir. 1996). Butler has one previous strike. Butler v. Tucker, No. 4:96-
CV-00379-A (N.D. Tex. May 31, 1996). Because Butler has now accumulated
three strikes, he is barred from proceeding IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; MOTIONS DENIED; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                        2